Exhibit 99.1 MAKO Surgical Corp. Reports Operating Results for the Fourth Quarter and Full Year 2010 Fourth Quarter and Full Year 2010 Highlights Fourth quarter revenue totaled $14.8 million, a 67% increase over the same period in 2009 Thirteen RIO® systems sold in the quarter, increasing domestic commercial installed base to 67 RIO systems Total of 33 RIO systems sold worldwide in 2010 MAKOplasty® procedures performed in the quarter, a 104% increase over the same period in 2009 Total of 3,485 MAKOplasty® procedures performed in 2010, a 118% increase over the same period in 2009 Equity financing with net proceeds of $59.3 million completed in the quarter FORT LAUDERDALE, FL – (GLOBENEWSWIRE) — March 1, 2011 —MAKO Surgical Corp. (NASDAQ:MAKO), a medical device company that markets both its RIO® Robotic Arm Interactive Orthopedic surgical platform and proprietary RESTORIS® implants for minimally invasive orthopedic knee procedures known as knee MAKOplasty®, today announced its operating results for the fourth quarter and year ended December 31, 2010. Recent Business Developments RIO Systems – Thirteen RIO systems were installed and customer accepted at commercial sites during the fourth quarter.
